DETAILED ACTION
	The amendment filed 04/22/2022 is acknowledged and has been entered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-11 are pending.
Claims 9-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/2021.
Claims 1, 3-8 are examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montiel-Gonzalez et al. (Nucleic Acids Research (Aug 23 2016) e157, pages 1-12 and supplemental pages 1-38, of record).
Montiel-Gonzalez et al. teaches an oligonucleotide for inducing site-specific editing of a target RNA wherein the oligonucleotide comprises a first oligonucleotide comprising a target-corresponding nucleotide residue corresponding to an adenosine residue in the target RNA with 15 to 30 residues linked to the 5' side of the target-corresponding nucleotide residue and having a base sequence complementary to the target RNA, and also having 3 or 4 residues linked to the 3' side of the target-corresponding nucleotide residue and having a base sequence complementary to the target RNA, and a second oligonucleotide composed of 2 to 24 nucleotide residues (see Figure 1 (Aii), Figure 3 (Bi), Supporting Figure S2, Supporting Table S3, etc.). Specifically, Montiel-Gonzalez et al. teaches a site-specific editing oligonucleotide wherein a stem loop oligonucleotide structure is attached to flanking oligonucleotides such that the oligonucleotide flanking the stem-loop structure on the 5’ side of the stem-loop is the first oligonucleotide of claim 1 (i.e., it comprises the target-corresponding nucleotide residue) and the stem-loop structure is the second oligonucleotide of claim 1.  It is clear that each of the flanking oligonucleotide sequences is 25 nucleotides in length (e.g., see Figure 1).  
Montiel-Gonzalez et al. designed several different oligonucleotides including oligonucleotides which targeted adenosines at residues 4 to 5 nucleotides from the stem-loop structure which would result in 3 to 4 residues between the stem-loop and the target and 20 to 21 nucleotides on the 5’ side (see Supporting Table S3). 
It is noted that claim 1 recites, “An oligonucleotide for inducing site-specific editing of a target RNA ,the oligonucleotide comprising…” (emphasis added): a first oligonucleotide and a second oligonucleotide (as indicated in claim 1).  It is noted that the oligonucleotide of claim 1 is one contiguous oligonucleotide that comprises a first oligonucleotide region (the first oligonucleotide) and a second oligonucleotide region (the second oligonucleotide).  As such, the single oligonucleotide must comprise the first and second oligonucleotide (regions) but may also comprise additional nucleotides (i.e., in addition to the first and second oligonucleotides).  Therefore, although the second oligonucleotide region may “consist of a sequence non-complementary to the target RNA”, the complete oligonucleotide of claim 1 may further comprise additional bases that are complementary to the target sequence. The second oligonucleotide sequence of Montiel-Gonzalez et al. is only a stem-loop structure that is non-complementary to the target RNA (see Figure 1 and Supporting Figure S2), and any additional nucleotides that may be complementary to the target RNA are not excluded from the broadest reasonable interpretation of the claim.
Regarding claim 3, Supporting Table S2 provides a list of the oligonucleotides used by Montiel-Gonzalez et al. and indicates the “BOXB HAIRPIN” sequence in each of the oligonucleotides is identified by underlining  and is: GGCCCTTTTTCAGGGCC , where the bold residues would hybridize to form a stem and the central non-bold residues form a loop.  It is clear that the first nucleotide of this hairpin stem-loop structure is a guanosine residue which would be adjacently linked to the sequence which is considered the first oligonucleotide sequence of the instant claims (see Supporting Table S2).  
Regarding claim 4, as indicated above, the second oligonucleotide has a base sequence capable of forming a stem-loop structure (see Figure 1 and Supporting Figure S2).  
Regarding claim 5, the second oligonucleotide contains a base sequence composed of two or three consecutive guanines in a 5'- side stem portion and contains a base sequence capable of forming a complementary pair with in a 3'-side stem portion (see the “BOXB HAIRPIN” sequence above and in Supporting Table S2).  
Regarding claim 7, the target-corresponding nucleotide residue is an adenosine residue (e.g., see Figure 5; page e157 first paragraph, etc.).  
Regarding claim 8, the site-specific editing is caused by an enzymatic reaction of adenosine deaminase; specifically, ADAR (see abstract, Figure 1, etc.).
	Therefore, the instant claims are anticipated by Montiel-Gonzalez et al.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the sequence compliance issue, the rejection under 35 USC 112(a), the priority issue and the rejection under 35 USC 102(a)(1) based on Fukuda et al., Applicant’s arguments have been fully considered and in view of the amendment and supporting documents, are persuasive.  The objections/rejection(s) have been withdrawn. 

With respect to the rejection of claims under 35 USC 102(a)(1) based on Montiel-Gonzalez, Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claim 1 incorporates the subject matter of previous claim 2 and revises the subject matter so as to recite that the second oligonucleotide consists of a base sequence non-complementary to a base sequence corresponding to the target RNA, which Applicant contends is not taught in the Montiel-Gonzalez reference.
Applicant’s arguments have been fully considered but are not persuasive.  It is acknowledged that claim 1 has been amended to 1 incorporates the subject matter of previous claim 2 and revises the subject matter so as to recite that the second oligonucleotide consists of a base sequence non-complementary to a base sequence corresponding to the target RNA.  However, as indicated above, claim 1 recites, “An oligonucleotide for inducing site-specific editing of a target RNA ,the oligonucleotide comprising…” (emphasis added): a first oligonucleotide and a second oligonucleotide (as indicated in claim 1).  It is noted that the oligonucleotide of claim 1 is one contiguous oligonucleotide that comprises a first oligonucleotide region (the first oligonucleotide) and a second oligonucleotide region (the second oligonucleotide).  As such, the single oligonucleotide must comprise the first and second oligonucleotide (regions) but may also comprise additional nucleotides (i.e., in addition to the first and second oligonucleotides).  Therefore, although the second oligonucleotide region may “consist of a sequence non-complementary to the target RNA”, the complete oligonucleotide of claim 1 may further comprise additional bases that are complementary to the target sequence.  Accordingly, given the broadest reasonable interpretation of claim 1, the oligonucleotide taught by Montiel-Gonzalez meets the structural limitations of the claims, even though Montiel-Gonzalez did not explicitly describe each region of the oligonucleotide exactly as indicated in instant claim 1.
Therefore, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635